J. S71012/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :         IN THE SUPERIOR COURT OF
                                             :               PENNSYLVANIA
                     v.                      :
                                             :
ANTHONY COLLIER,                             :            No. 2093 WDA 2014
                                             :
                          Appellant          :


        Appeal from the Judgment of Sentence, November 20, 2014,
            in the Court of Common Pleas of Allegheny County
             Criminal Division at No. CP-02-CR-0013135-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND OTT, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                 FILED FEBRUARY 19, 2016

     Anthony    Collier     appeals   from       the    judgment   of   sentence   of

November 20, 2014, following revocation of his probation. We affirm.

     The trial court has set forth the relevant procedural history of this

matter as follows:

                 [Appellant]       was      charged        with
           Stalking[Footnote 1] and Scattering Rubbish Upon
           Land[Footnote 2] in relation to an incident with his
           ex-girlfriend, Chelsea Lipscome, who had an active
           PFA against him. He appeared before this Court on
           [February] 10, 2014 and, pursuant to a plea
           agreement with the Commonwealth whereby the
           Stalking charge was reduced to a first-degree
           misdemeanor, pled guilty to all charges. He was
           immediately sentenced to a term of probation of
           two (2) years and a no-contact order was imposed.
           No Post-Sentence Motions were filed and no direct
           appeal was taken.

                 [Footnote 1] 18 Pa.C.S.A. § 2709.1(a)(1)
J. S71012/15



                     [Footnote 2] 18 Pa.C.S.A. § 6501(a)(1)

                    [Appellant] next appeared before this Court on
              November 20, 2014 for a probation violation hearing.
              Upon finding that [appellant] had been convicted of
              the additional charges of Stalking and Harassment at
              CC 201407600 for another incident with the same
              victim, that he had tested positive for marijuana and
              failed to pay restitution to the victim, this Court
              revoked [appellant]’s probation and imposed a term
              of imprisonment of two (2) to four (4) years. A
              timely Motion to Reconsider Sentence was filed and
              was denied on December 3, 2014.          This appeal
              followed.

Trial court opinion, 4/28/15 at 1-2.

      Appellant has raised the following issue for this court’s review:

              I.     In revoking [appellant]’s probation and
                     re-sentencing him to a sentence of total
                     confinement of 2-4 years[’] state incarceration,
                     whether the trial court abused its sentencing
                     discretion   when    the     requirements     of
                     42 Pa.C.S.A. § 9721 (Sentencing Generally)
                     were not met?

Appellant’s brief at 4.

      The record indicates that on the very day appellant was released from

county jail, he contacted the victim.            In addition, appellant admitted to

smoking marijuana while incarcerated and failed to pay restitution. (Notes

of testimony, 11/20/14 at 2-3.)

      The sentence imposed following the revocation of probation “‘is vested

within the sound discretion of the trial court, which, absent an abuse of that

discretion,   will   not   be   disturbed   on    appeal.’”   Commonwealth       v.



                                        -2-
J. S71012/15


Coolbaugh, 770 A.2d 788, 792 (Pa.Super. 2001), quoting Commonwealth

v. Sierra, 752 A.2d 910, 913 (Pa.Super. 2000) (other citations omitted). In

imposing a state sentence, the trial court found that appellant’s conduct,

including the new charges and using drugs while in the Allegheny County

Jail, indicated he was not amenable to rehabilitation and was not a candidate

for county supervision.    (Notes of testimony, 11/20/14 at 7-8.)        See

42 Pa.C.S.A. § 9771(c) (sentence of total confinement may be imposed if,

inter alia, the defendant has been convicted of another crime or his conduct

indicates that it is likely that he will commit another crime if he is not

imprisoned). We find the trial court did not abuse its discretion in revoking

appellant’s probation and imposing a sentence of 2-4 years’ incarceration.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2016




                                    -3-